Exhibit 10.5

 

SAFLINK CORPORATION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into on this 27th day of December
2003 (“Effective Date”), BETWEEN:

 

  (1) SAFLINK Corporation, a Delaware corporation (“SAFLINK”); and,

 

  (2) Robert L. Turbeville, Jr. (“Employee”), a resident of Charleston, South
Carolina.

 

SAFLINK AND THE EMPLOYEE HEREBY AGREE, in consideration of the mutual
obligations and covenants set forth below, to the following terms and
conditions:

 

1. Employment

 

Subject to the successful closing of the transaction between SAFLINK and
Information Support Systems, Inc. (“ISS”) and provided that Employee passes a
background check to SAFLINK’s satisfaction, SAFLINK shall employ the Employee in
accordance with the terms and conditions set forth in this Employment Agreement
(“the Employment”).

 

2. Duties

 

  2.1 SAFLINK shall employ the Employee as Senior Vice President, Physical
Access Systems. The Employee shall faithfully and diligently perform the duties
and responsibilities assigned to him by SAFLINK in its sole discretion. The
Employee expressly acknowledges and agrees that it is necessary to submit to a
finger, eye or voice scan to utilize SAFLINK’s software to perform the
Employee’s required duties. SAFLINK may, in its sole discretion, alter the
Employee’s position or job duties, as it deems appropriate.

 

  2.2 Employee agrees that during the term of Employee’s employment, he will
perform services full-time and exclusively for SAFLINK.

 

  2.3 The Employee agrees to comply with all federal, state, and local laws
applicable to his Employment. The Employee further agrees to fully cooperate
with SAFLINK in complying with all of SAFLINK’s legal obligations and shall
provide any information necessary or requested to satisfy such legal
obligations, including but not limited to a taxpayer identification number or
other identifying information used in the reporting of income to federal, state
and local tax authorities. The Employee agrees to comply with all of SAFLINK’s
rules, regulations, and policies in force during the Employment.



--------------------------------------------------------------------------------

3. Term

 

  3.1 Initial Term. The employment relationship pursuant to this Employment
Agreement shall be for an initial term commencing on the Effective Date set
forth above and continuing for a period of two (2) years following such date
(“Initial Term”), unless sooner terminated in accordance with Section 10 below.

 

  3.2 Renewal. On completion of the Initial Term specified in Section 3.1 above,
this Employment Agreement will automatically renew for subsequent one (1) year
terms (each a “Renewal Term”) unless either party provides sixty (60) days’
advance written notice to the other that SAFLINK/Employee does not wish to renew
the Employment Agreement for a subsequent one-year term. In the event either
party gives notice of nonrenewal pursuant to this Section 3.2, this Employment
Agreement will expire at the end of the current term.

 

4. Compensation

 

  4.1 The Employee’s initial “Base Salary” shall be one hundred seventy-five
thousand dollars ($175,000) per year. The Employee will be eligible to earn a
sales bonus based on the achievement of certain objectives in accordance with
the schedule set forth at Exhibit A. The Employee shall also receive 125,000
options to purchase SAFLINK Corporation Common Stock vesting over three (3)
years in thirty-six (36) equal monthly installments and subject to a nine (9)
month probationary cliff commencing from the grant date (the “Option”), pursuant
to SAFLINK’s Board of Directors’ approval. The Option will be subject to the
terms and conditions of the applicable SAFLINK Stock Option Plan (the “Plan”)
and the standard stock option agreement provided pursuant to the Plan, which
Employee will be required to sign as a condition of receiving the Option.
SAFLINK may increase Employee’s Base Salary at its sole discretion from time to
time. During the Initial Term, any other changes in Employee’s Base Salary or
other compensation under this Agreement shall only be upon mutual agreement of
Employee and SAFLINK. SAFLINK may also make deductions or withholdings as
required by applicable State and Federal law, or as may be or has been consented
to by the Employee.

 

  4.2 SAFLINK will provide Employee with the most favorable health, dental and
vision insurance offered at the time of execution of this Agreement to other
employees of SAFLINK with similar title, duties and responsibilities of those
required of Employee under this Agreement, subject to the terms and conditions
of SAFLINK’s benefit plan documents. Employee will also be eligible to
participate in any other profit sharing, retirement, insurance or other employee
benefit plan maintained by SAFLINK. SAFLINK reserves the right to change or
eliminate the insurance plans or other company benefits on a company-wide,
prospective basis at any time.

 

- 2 -



--------------------------------------------------------------------------------

  4.3 Employee shall be entitled to reimbursement for out of pocket expenses
reasonably and necessarily incurred by Employee in the performance of Employee’s
duties and obligations to SAFLINK. Employee shall submit receipts and other
proper documentation for all reimbursable expenses.

 

5. Reasonableness of Restrictions

 

The Employee acknowledges that, during the Employment, SAFLINK will provide the
Employee with the use of and access to trade secrets and confidential
information. In turn, the Employee recognizes that, while performing his duties
hereunder, he will have access to and come into contact with trade secrets and
confidential information belonging to SAFLINK and will obtain personal knowledge
of and influence over its customers and/or employees. The Employee therefore
agrees that the restrictions contained in Sections 7, 8 and 9 are reasonable and
necessary to protect the legitimate business interests of SAFLINK.

 

6. Duty of Loyalty

 

The Employee agrees that he shall devote his full working time, attention and
efforts to SAFLINK’s business. In all aspects of the Employee’s employment with
SAFLINK, the Employee shall act in the utmost good faith, fair dealing with
SAFLINK, and fully disclose to SAFLINK all information which SAFLINK might
reasonably consider important to SAFLINK’s business. While employed by SAFLINK,
the Employee shall not establish, operate, participate in, advise, or assist to
establish in any manner whatsoever any business in competition with SAFLINK’s
business, and the Employee shall not take any preliminary or preparatory steps
toward establishing or operating such a business, including soliciting clients
or other employees of SAFLINK with respect to such business prospects, or even
discussing said business prospects with clients or other employees of SAFLINK,
or otherwise engage in any activity that would pose an actual conflict of
interest with SAFLINK. In addition, the Employee shall not take action that
would divert from SAFLINK any business opportunity in which SAFLINK may or could
be interested. The Employee shall immediately notify SAFLINK of any actual or
potential business opportunity related to SAFLINK’s core business of which the
Employee becomes aware, whether or not the Employee believes the opportunity is
of interest to SAFLINK.

 

7. Confidentiality

 

  7.1 The Employee shall neither during the Employment (except in the proper
performance of his duties) nor at any time (without limit) after the termination
thereof, howsoever arising, directly or indirectly:

 

  7.1.1 use for his own purposes or those of any other person, company, business
entity, or other organization whatsoever, or,

 

  7.1.2 disclose to any person, company, business entity, or other organization
whatsoever, any trade secrets or confidential information relating or belonging
to SAFLINK,

 

- 3 -



--------------------------------------------------------------------------------

       including but not limited to any such information relating to clients or
customers, client or customer lists or requirements, market information, product
designs, business plans or dealings, financial information and plans, trading
models, market access information, research activities, any document marked
“Confidential,” or any information which the Employee has been told is
Confidential or which he might reasonably expect SAFLINK would regard as
Confidential, or any information which has been given SAFLINK in confidence by
customers, suppliers, or other persons. Even if a document has not been marked
“Confidential,” the Employee shall treat the document and its contents as
confidential information if the Employee has been told or otherwise knows or
reasonably should know the document and its contents are confidential.

 

  7.2 The Employee shall not at any time during the continuance of the
Employment with SAFLINK make any notes or memoranda relating to any matter
within the scope of SAFLINK’s business, dealings, or affairs otherwise than for
the benefit of SAFLINK.

 

  7.3 In the event of a breach or a threatened breach by the Employee of the
provisions of this Section, SAFLINK shall be entitled to an injunction
restraining the Employee from disclosing, in whole or in part, such information
or from rendering any services to any person, firm, corporation, association, or
other entity to whom such information has been disclosed or is threatened to be
disclosed. Nothing herein shall be construed as prohibiting SAFLINK from
pursuing any other remedies available to SAFLINK for such breach or threatened
breach, including the recovery of damages from the Employee.

 

8. Copyright, Inventions And Patents

 

  8.1 The Employee agrees to make prompt full written disclosure to SAFLINK of
any inventions, discoveries, developments and improvements (“Inventions”),
whether or not patentable, and works of authorship, whether or not
copyrightable, which are conceived, developed, or reduced to practice, or caused
to be conceived, developed, or reduced to practice, during the Employment.

 

  8.2 The Employee further agrees to assign and does hereby assign to SAFLINK
all right, title, and interest in and to all such Inventions and works of
authorship, and further agrees, during the Employment and thereafter, at
SAFLINK’s request and expense, to review, execute, acknowledge and deliver any
and all papers necessarily related to applications for patents and copyrights,
and to execute any oath or declaration and verify any document in connection
with carrying out the terms of this Employment Agreement, except that the
Employee shall not be obligated to assign an Invention or work of authorship for
which no equipment, supplies, facilities, or trade secret information of SAFLINK
was used, and which was developed entirely on the Employee’s own time unless:

 

  8.2.1 the invention relates to:

 

  8.2.1.1 the business of SAFLINK; or

 

- 4 -



--------------------------------------------------------------------------------

  8.2.1.2 SAFLINK’s actual or demonstrably anticipated research or development;
or

 

  8.2.2 the invention results from any work performed by the Employee for
SAFLINK.

 

       Notice is hereby provided that the obligation by the Employee to assign
Inventions under this Employment Agreement does not apply to an invention that
qualifies as a nonassignable invention under applicable state law.

 

  8.3 In the event SAFLINK is unable for any reason whatsoever to secure the
signature of the Employee to any lawful and necessary documents required,
including those necessary for the assignment of, application for, or prosecution
of any United States or foreign applications for letters patent or copyright,
the Employee hereby irrevocably designates and appoints SAFLINK and its duly
authorized officers and agents as agent and attorney in fact, to act for and on
the Employee’s behalf and stead to execute and file any such application, and to
do all other lawfully permitted acts to further the assignment, prosecution and
issuance of letters patent or copyright thereof, with the same legal force and
effect as if executed by the Employee. The Employee hereby waives and quitclaims
to SAFLINK any and all claims of any nature whatsoever which the Employee may
now have or may hereafter have for infringement of any patent or copyright
resulting from such application.

 

  8.4 The Employee agrees that any copyrights in work produced by the Employee
during his employment with SAFLINK which relate to past, present or foreseeable
business, products, developments, technology or activities of SAFLINK shall be
considered as a “work for hire.”

 

  8.5 The Employee represents that there is no agreement with any other party,
which would conflict with the Employee’s obligations under this Employment
Agreement.

 

9. Covenant Not to Compete

 

  9.1 Employee agrees that, during the Employment and for a period of one (1)
year immediately following the termination of such employment for any reason
whatsoever (the “Restricted Period”), Employee shall not, either directly or
indirectly, with or without compensation, individually or as employee, broker,
agent consultant, contractor, advisor, solicitor, greater than 5% stockholder,
trust beneficiary, proprietor, partner, or person interested in, affiliated with
or rendering services to any other entity, engage in, provide, offer to provide,
or assist anyone in providing, services to or for a business that is
substantially the same as or similar to

 

- 5 -



--------------------------------------------------------------------------------

       SAFLINK’s business or that competes with SAFLINK’s business, directly or
indirectly, within the applicable market or markets serviced by SAFLINK and in
which Employee performs or performed services for SAFLINK. Employee shall not at
any time during the Restricted Period directly or indirectly compete with
SAFLINK, its affiliates or its dealers, within such market or markets.

 

  9.2 Employee further agrees that at all times during the Restricted Period,
neither Employee nor any person or entity otherwise connected with Employee
shall directly or indirectly solicit or aid others in soliciting, or otherwise
assist SAFLINK’s customers in obtaining service provided through any competitor
of SAFLINK in those markets being serviced by SAFLINK.

 

  9.3 Employee further agrees that during that portion of the Restricted Period
following termination, Employee shall not interfere with the established
business relationship between SAFLINK and its customers, shall not call upon any
customer of SAFLINK’s business for the purpose of soliciting, selling, providing
or delivering services or products of the kind which are the subject of
SAFLINK’s business, and shall not render or provide any service to any SAFLINK
customer, including any person who was a customer of SAFLINK during the time
that Employee was employed with SAFLINK, that is the same as or similar to the
service provided in SAFLINK’s business.

 

  9.4 Employee further agrees that while employed by SAFLINK and during the
Restricted Period, Employee shall not directly or indirectly induce or attempt
to influence any employee of SAFLINK to terminate his/her employment with
SAFLINK or to work for Employee or any other person or entity.

 

10. Termination of Employment

 

  10.1 Termination for Cause by SAFLINK. Although SAFLINK anticipates a mutually
rewarding employment relationship with Employee, SAFLINK may terminate
Employee’s employment immediately at any time for Cause. For purposes of this
Employment Agreement, “Cause” is defined as: (a) acts or omissions constituting
gross negligence, recklessness or willful misconduct on the part of Employee
with respect to Employee’s obligations or otherwise relating to the business of
SAFLINK; (b) Employee’s material breach of this Employment Agreement; (c)
Employee’s conviction or entry of a plea of nolo contendere for fraud,
misappropriation or embezzlement, or any felony or crime of moral turpitude; (d)
Employee’s willful neglect of duties as determined in the sole and exclusive
discretion of SAFLINK and that is not remedied within 5 days after notice by
SAFLINK; (e) Employee’s failure to perform the essential functions of Employee’s
position, with or without reasonable accommodation, due to a mental or physical
disability; or (f) Employee’s death. In the event Employee’s employment is
terminated in accordance with this Section 10.1, Employee shall be entitled to
receive only the Base Salary then in effect, prorated to the date of
termination. All other SAFLINK obligations to Employee pursuant to this

 

- 6 -



--------------------------------------------------------------------------------

       Employment Agreement will become automatically terminated and completely
extinguished. Employee will not be entitled to receive the Severance Package
described in Section 10.2 below.

 

  10.2 Termination Without Cause by SAFLINK/Severance. SAFLINK may terminate
Employee’s employment under this Employment Agreement without Cause at any time
on thirty (30) days’ advance written notice to Employee. It is agreed by the
parties that requiring Employee to relocate his principal residence without
mutual consent shall be construed as a termination without Cause by SAFLINK. In
the event of such termination during the Initial Term or a Renewal Term,
Employee will receive the Base Salary then in effect, prorated to the date of
termination, and the “Severance Package” described in Section 10.2.1 below
provided Employee complies with all of the conditions set forth in Section
10.2.2 below. All other SAFLINK obligations to Employee will be automatically
terminated and completely extinguished.

 

  10.2.1 Severance Package. The Severance Package will consist of:

 

  10.2.1.1 a severance payment equal to six (6) months of Employee’s Base Salary
then in effect on the date of termination, less applicable taxes and
withholdings, payable in one lump sum within thirty (30) days of the date of
termination of employment; and

 

  10.2.1.2 payment of the premiums required to continue Employee’s group health
care coverage for six (6) months following the date of termination, on the same
terms as during Employee’s employment, under the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided that
Employee elects to continue and remains eligible for these benefits under COBRA,
and does not obtain health coverage through another employer during this period.

 

  10.2.2 Conditions To Receive Severance. Employee will receive the Severance
Package described in Section 10.2.1 above only if he meets all of the following
conditions:

 

  10.2.2.1 complies with all surviving provisions of this Employment Agreement
as specified in Section 19 below;

 

  10.2.2.2 executes a full general release, in a form acceptable to SAFLINK,
releasing all claims, known or unknown, that Employee may have against SAFLINK,
and any parent, subsidiary or related entity, their officers, directors,
employees and agents, arising out of or any way related to Employee’s employment
or termination of employment with SAFLINK; and

 

- 7 -



--------------------------------------------------------------------------------

  10.2.2.3 agrees to act as a consultant for SAFLINK, without further
compensation, for thirty (30) days following the termination of the employment
relationship, if requested to do so by SAFLINK.

 

  10.3 Termination of Employment Upon Nonrenewal. In the event either party
decides not to renew this Employment Agreement for a subsequent one-year term in
accordance with Section 3.2 above, this Employment Agreement will expire, the
Employment will terminate and Employee will only be entitled to Employee’s Base
Salary paid through the last day of the current term. All other SAFLINK
obligations to Employee pursuant to this Employment Agreement will become
automatically terminated and completely extinguished. Employee will not be
entitled to receive the Severance Package described in Section 10.2 above.

 

  10.4 On termination of the Employment, the Employee shall return to SAFLINK in
accordance with its instructions all of SAFLINK’s confidential information and
proprietary technology and trading models, records, software, models, reports,
and other documents and any copies thereof and any other property belonging to
SAFLINK which are in the Employee’s possession or under his control. The
Employee shall, if so required by SAFLINK, confirm in writing his compliance
with his obligations under this Clause.

 

  10.5 The termination of the Employment shall be without prejudice to any right
SAFLINK may have in respect of any breach by the Employee of any provisions of
this Employment Agreement that may have occurred prior to such termination.

 

  10.6 In the event of termination of the Employment hereunder however arising,
the Employee agrees that he will not at any time after such termination
represent himself as still having any connection with SAFLINK, except as a
former employee.

 

11. Severability

 

The various provisions and sub-provisions of this Employment Agreement are
severable, and if any provision or sub-provision or identifiable part thereof is
held to be invalid or unenforceable by any court of competent jurisdiction, then
such invalidity or unenforceability shall not affect the validity of
enforceability of the remaining provisions or sub-provisions or identifiable
parts in this Employment Agreement.

 

12. Warranty

 

The Employee represents and warrants that he is not prevented by any other
employment agreement, arrangement, contract, understanding, Court Order or
otherwise, which in any way directly or indirectly conflicts, is inconsistent
with, or restricts or prohibits him from fully performing the duties of the
Employment, in accordance with the terms and conditions of this Employment
Agreement.

 

- 8 -



--------------------------------------------------------------------------------

13. Notices

 

Any notice to be given hereunder may be delivered to (a) in the case of SAFLINK,
by first class mail addressed to its Registered Office and (b) in the case of
the Employee, either to him personally or by first class mail to his last known
residence address. Notices served by mail shall be deemed given when they are
mailed.

 

14. Waivers and Amendments

 

No act, delay, omission, or course of dealing on the part of any party hereto in
exercising any right, power, or remedy hereunder shall operate as, or be
construed as, a waiver thereof or otherwise prejudice such party’s rights,
powers, and remedies under this Employment Agreement. This Employment Agreement
may be amended only by a written instrument signed by the Employee and a duly
authorized officer of SAFLINK.

 

15. Prior Agreements

 

This Employment Agreement cancels and is in substitution for all previous
letters of engagement, offer letters, agreements, and arrangements (whether oral
or in writing) relating to the subject-matter hereof between SAFLINK and the
Employee, all of which shall be deemed to have been terminated by mutual
consent. This Employment Agreement constitutes the entire terms and conditions
of the Employee’s employment and no waiver or modification thereof shall be
valid unless in writing, signed by the parties, and only to the extent therein
set forth.

 

16. Choice of Law and Situs of Litigation

 

All questions relating to the construction, validity and interpretation of this
Agreement and any exhibits hereto will be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. Further, the
parties agree that all litigation as it relates to this Agreement shall be
brought only in South Carolina, and the parties hereby agree to the venue of and
exercise of personal jurisdiction over them by the federal or state courts in
such state to the full extent constitutionally permissible, provided, however,
that SAFLINK shall be permitted, but not required, to pursue such enforcement in
any such jurisdiction where Employee is located.

 

17. Assignability

 

The rights and obligations contained herein shall be binding on and inure to the
benefit of the successors and assigns of SAFLINK. The Employee may not assign
his rights or obligations hereunder without the express written consent of
SAFLINK.

 

- 9 -



--------------------------------------------------------------------------------

18. Headings; Construction

 

The headings contained in this Employment Agreement are inserted for reference
and convenience only and in no way define, limit, extend, or describe the scope
of this Employment Agreement or the meaning or construction of any of the
provisions hereof. As used herein, unless the context otherwise requires, the
single shall include the plural and vice versa, words of any gender shall
include words of any other gender, and “or” is used in the inclusive sense.

 

19. Survival of Terms

 

If this Employment Agreement is terminated for any reason, the provisions of
Sections 7-9, 11, 14-16 and 18 shall survive and the Employee and SAFLINK, as
the case may be, shall continue to be bound by the terms thereof to the extent
provided therein.

 

20. Employee Acknowledgment

 

THE EMPLOYEE REPRESENTS THAT HE HAS HAD AMPLE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND THE EMPLOYEE ACKNOWLEDGES THAT HE UNDERSTANDS THAT IT CONTAINS
IMPORTANT CONDITIONS OF THE EMPLOYMENT AND THAT IT EXPLAINS POSSIBLE
CONSEQUENCES, BOTH FINANCIAL AND LEGAL, IF THE EMPLOYEE BREACHES THE AGREEMENT.

 

AS WITNESS the hands of a duly authorized officer of SAFLINK and of the Employee
the day and year first before written.

 

SAFLINK CORPORATION

BY:

 

 

--------------------------------------------------------------------------------

NAME

 

Jon Engman

TITLE

 

Chief Financial Officer

DATE

 

December 27, 2003

BY:

 

 

--------------------------------------------------------------------------------

NAME

 

Robert L. Turbeville, Jr.

DATE

 

December 27, 2003

 

- 10 -